DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 03/07/2022 has been entered.  Claims 27-46 remain pending.  Applicant’s arguments regarding the previous grounds of rejections advanced in the non-final Office Actin mailed on 10/07/2021 have been considered, but are moot in view of the new grounds of rejection advanced herein below, necessitated by the following amendments to independent claims 27 and 37:

Claim 27:

    PNG
    media_image1.png
    254
    1494
    media_image1.png
    Greyscale

Claim 37:

    PNG
    media_image2.png
    253
    1471
    media_image2.png
    Greyscale

.




    PNG
    media_image3.png
    484
    1471
    media_image3.png
    Greyscale

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 27-30, 32, 33, 35-40, 42, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pi et al. (US 2018/0173343 A1).  Pi discloses:

Regarding claims 27 and 37, and using claim 27 as an example, a fingerprint reader, comprising: 

a screen (numeral 54) composed of one or more arrays of energy emitting pixels (71, 72 below) covered by a transparent cover (50 below) (

    PNG
    media_image4.png
    432
    871
    media_image4.png
    Greyscale

); 

at least one sensor coupled near an edge of the screen, but not on the edge of the screen (23 below)(

    PNG
    media_image5.png
    917
    1145
    media_image5.png
    Greyscale

);

a driver directing the one or more arrays of energy emitting pixels of the screen to illuminate in a sequence (

    PNG
    media_image6.png
    304
    688
    media_image6.png
    Greyscale

);

a microprocessor in communication with the driver and the at least one sensor, wherein the microprocessor knows the location of the energy emitting pixel being illuminated and the specific time at which the illumination occurs (

    PNG
    media_image6.png
    304
    688
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    293
    688
    media_image7.png
    Greyscale

);

wherein when a finger is placed on the transparent cover near the edge of the screen and partly off the edge of the screen over the at least one sensor and the driver is activated (numeral 62:

    PNG
    media_image8.png
    519
    1121
    media_image8.png
    Greyscale

), 


energy from each energy emitting pixel sequentially illuminated is reflected off the finger directly to the at least one sensor ( 

    PNG
    media_image6.png
    304
    688
    media_image6.png
    Greyscale

Paragraph 0047:

    PNG
    media_image9.png
    186
    677
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    170
    687
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    488
    679
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    512
    691
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    190
    682
    media_image13.png
    Greyscale

), 

the energy received at the at least one sensor is at different intensity levels depending upon the ridges and valleys of the finger (

    PNG
    media_image14.png
    622
    699
    media_image14.png
    Greyscale

), 

the at least one sensor sends a signal to the microprocessor regarding the energy intensity level, from which the microprocessor creates a fingerprint image as the energy emitting pixels are sequentially illuminated (“acquire a map”:


    PNG
    media_image15.png
    303
    685
    media_image15.png
    Greyscale


    PNG
    media_image7.png
    293
    688
    media_image7.png
    Greyscale
 
).

	Regarding claim 37 specifically, the at least one sensor is coupled half-on and half-off the edge of the screen (


    PNG
    media_image16.png
    452
    756
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    886
    692
    media_image17.png
    Greyscale

 ). 

Regarding claims 33 and 43, wherein the at least one sensor is above or below the transparent cover (below:

    PNG
    media_image18.png
    713
    1018
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    455
    760
    media_image19.png
    Greyscale

).  

Regarding claims 32 and 42, wherein the one or more arrays of energy emitting pixels include sub-pixels and the sub-pixels can be independently illuminated (


    PNG
    media_image6.png
    304
    688
    media_image6.png
    Greyscale

Paragraph 0047:

    PNG
    media_image9.png
    186
    677
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    170
    687
    media_image10.png
    Greyscale

Paragraph 0049:

    PNG
    media_image11.png
    488
    679
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    512
    691
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    190
    682
    media_image13.png
    Greyscale

 ).

Regarding claims 35 and 45, wherein the fingerprint reader is integrated into a cellphone, and regarding claims 36 and 46, wherein the fingerprint reader is integrated into a computer ( 

    PNG
    media_image20.png
    296
    693
    media_image20.png
    Greyscale

).

Regarding claims 28 and 38, the fingerprint reader according to claim 27 wherein the one or more arrays of energy emitting pixels includes a primary set of pixels and a secondary set of pixels interspersed amongst the primary set of pixels (primary pixels exist everywhere and are display pixels; secondary pixels exist in the fingerprint sensing area and also provide special illumination for the fingerprinting operation:

    PNG
    media_image21.png
    340
    1032
    media_image21.png
    Greyscale

).  

claims 29 and 39, wherein the primary set of pixels function to illuminate the screen to function as a display (refer to the claims 28 and 38 rejection above). 

Regarding claims 30 and 40, wherein the secondary set of pixels operate at higher energies than the primary set of pixels and function to illuminate the finger (


    PNG
    media_image22.png
    427
    694
    media_image22.png
    Greyscale

).



Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (US 2018/0173343 A1) as applied to claims 27 and 37 above, and further in view of Spycher et al. (US 2004/0114783 A1). 

Regarding claims 31 and 41, while Pi teaches an optical fingerprint system comprising primary and second pixels illuminating the finger, Pi does not teach illumination at frequencies not visible to the naked eye. 

	Spycher teaches infrared fingerprint sensing:

    PNG
    media_image23.png
    164
    873
    media_image23.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the illumination pixels of Pi, to extend the illumination of the red pixels to include infrared in order to illumination and capture the fingerprint images in infrared, as taught by Spycher, with motivation coming from Spycher:

    PNG
    media_image23.png
    164
    873
    media_image23.png
    Greyscale

.  

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (US 2018/0173343 A1) as applied to claims 27 and 37 above, and further in view of Smith et al. (US 9,829,614 B2).

While Pi teaches integration of the fingerprint reader into a variety of electronic apparatuses (

    PNG
    media_image20.png
    296
    693
    media_image20.png
    Greyscale


 ), Pi does not teach “wherein the fingerprint reader is integrated into a watch”. 

	Smith teaches that fingerprint sensor may also be provided to provide access control to smart watches:

    PNG
    media_image24.png
    424
    716
    media_image24.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to provide, in addition to the applications identified by Pi, a smart watch application of the Pi sensor, in order to provide access control to the watch to ensure secure access to the watch’s features and data.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665